Citation Nr: 1711016	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for service-connected pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a September 2015 rating action by the Regional Office (RO) in Waco, Texas, which denied claims for service connection for bilateral hearing loss, and tinnitus.  In addition, in August 2015, the Appeals Management Center (AMC), granted service connection for a skin condition, evaluated as noncompensable (0 percent disabling). 

In September 2013, the Veteran was afforded a hearing at the Central Office before the undersigned Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable evaluation for service-connected skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss that preexisted his service, and which did not undergo a worsening during service. 

2.  The Veteran does not have tinnitus that is related to his service.


CONCLUSIONS OF LAW

1.  Preexisting hearing loss was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016). 

2.  The Veteran's tinnitus is not related to his service.  38 U.S.C.A. §§ 1110, 5108 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, and tinnitus.  During his hearing, held in June 2016, he testified that he noticed hearing loss symptoms shortly upon his separation from service, in about 1970.

In June 2009, the Veteran filed his claims for service connection.  In September 2009, the RO denied the claims.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2016). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Under 38 U.S.C.A. § 1154 (b), in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

The provisions of 38 U.S.C.A. § 1154 (b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306 (2016).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b) (2016).

The Veteran's personnel files show that he served in the Republic of Vietnam between August 1969 and July 1969, during which time his principal duty was cook.  Thereafter, he served with an artillery unit until separation from service.  His awards include the Vietnam Service Medal, the Vietnam Campaign Medal with "60" device, and the Vietnam Cross of Gallantry with palm.  

The Veteran's service treatment records include an induction examination report, dated in December 1967, which shows that his ears and drums were clinically evaluated as normal.  The report includes audiometric examination report results which show that he had a 45-decibel loss at 4,000 Hz, bilaterally.  The report notes "defective hearing."  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.  There are no relevant complaints, treatment, or diagnoses during service.  A separation examination report, dated in March 1970, shows that his ears and drums were clinically evaluated as normal.  The report includes audiometric examination report results which show that he had a 0-decibel loss at 1,000, 2,000, and 4,000 Hz, bilaterally; there were no results provided at 3,000 Hz.  In an associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.   

As for the post-service medical evidence, two versions of a private audiogram, both dated April 1, 2008, contain charted test results which appear to show that the Veteran had bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  

VA progress notes, dated beginning in 2009, note hearing loss and tinnitus.  

A statement from a hearing instrument specialist, J.S., dated in June 2010, shows that he states that the Veteran's December 1967 audiogram showed a normal to moderate high frequency sensorineural hearing loss, and that his April 2008 audiogram showed a mild to profound high frequency sensorineural hearing loss.  He states, "The purpose of this letter is to compare both audiograms and document the change in hearing loss over time."

A VA audiology examination report, dated in December 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  Audiometric test results show that the Veteran had bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  The examiner noted the following: the Veteran reported inservice exposure to noise from gunfire, artillery, and other combat explosions, including an ammunition dump explosion, with no use of hearing protection.  Following separation from service, he had limited noise exposure while working in a warehouse environment, and while hunting recreationally.  The Veteran had a moderate (45 dB) hearing loss bilaterally at 4,000 Hz upon entrance into service, and that his separation audiogram suggests that his hearing was within normal limits bilaterally, and that no other information regarding his hearing was noted.  Service medical records were negative for complaints of tinnitus.  A 2008 audiogram suggests a severe high frequency hearing loss bilaterally, that is not significantly different from current examination results.  The examiner concluded that the separation examination report, which listed 0 decibels (dB) "at all frequencies" called into question the accuracy of the examination, especially when compared to his entrance examination audiogram.  He stated, "If the separation examination is to be considered accurate, the Veteran's pre-existing hearing loss was not aggravated while in service and his current hearing loss would be less likely than not the result of noise exposure during military service."

In an addendum opinion, dated in April 2011, the December 2010 VA examiner stated that he had reviewed the Veteran's claims files.  The examiner stated that due to the discrepancy between the induction and separation examination reports, it is not possible to determine which audiogram is accurate.  Without accurate audiograms at enlistment and separation, it cannot be determined if the Veteran's hearing threshold changed during military service.  Therefore, an opinion regarding hearing loss and tinnitus and noise exposure during military service cannot be provided without resorting to mere speculation.  

A VA PTSD examination report, dated in January 2012, shows that the Veteran reported that he had worked as a forklift driver for the same employer for 30 years.  

In a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) (VA Form 21-8940), received in July 2014, the Veteran reported that he had worked in a warehouse for the same employer between 1979 and 2009.  

In March 2015, the Board remanded the claims.  The Board directed that certain development be carried out with regard to attempting to obtain post-service medical records, followed by affording the Veteran another examination for his hearing loss and tinnitus, to include obtaining etiological opinions.  

A VA hearing loss and tinnitus disability benefits questionnaire (DBQ), dated in December 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  With regard to occupational noise exposure, the Veteran stated that he worked as a machine operator and in
a warehouse.  He stated there was not a lot of hazardous noises at any of
his jobs.  With regard to recreational noise exposure, the Veteran reported hunting as a recreational activity.  He denied use of hearing protection when exposed to hazardous recreational activities.  With regard to tinnitus, the Veteran stated his tinnitus "started a long time ago."  Audiometric test results show that the Veteran had bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  The examiner noted the following: The diagnosis was bilateral sensorineural hearing loss.  There was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear, or the left ear.  

Medical opinions regarding the etiology of the Veteran's bilateral hearing loss, and whether the Veteran's pre-existing hearing loss was aggravated beyond its normal progression during military service, could not be provided without resorting to speculation.  For both questions, the examiner explained that according to the December 1967 enlistment examination, the Veteran had a moderate hearing loss at 4,000 Hz.  A Rudmose exam, dated in December 1967 was also found which suggested a moderate loss at 3,000 Hz and 4,000 Hz.  However, the Veteran's separation examination suggested that his hearing was within normal limits at all frequencies tested.  This reliability of this test is questionable, as all thresholds were 0 dB.  It also calls into question the reliability of the enlistment examination, which suggested a moderate loss at 4,000 Hz.  Due to questionable hearing examination results upon induction and separation from active duty, the examiner is unable to give an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is the result of hazardous noise exposure during active duty.  Without accurate audiometric data at enlistment or separation, it cannot be determined if a change in hearing occurred during service.  No complaints of hearing loss were found in service treatment records.  This examiner stated that he agreed with the previous VA examiner's statements from December 2010.

With regard to tinnitus, the DBQ notes that no complaints of tinnitus were found in
service treatment records.  The examiner concluded, "Due to questionable hearing exam results at enlistment and separation from active duty, this examiner is unable to given an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is the result of hazardous noise exposure during active duty."

The audiometric examination test results upon entrance into service in December 1967 show that the Veteran had bilateral hearing loss.  Crowe; 38 C.F.R. § 3.385.  Therefore, the presumption of soundness does not attach.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).
 
The Board finds that the evidence is insufficient to show that the Veteran's preexisting bilateral hearing loss underwent an increase in disability during his active duty service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In this case, the only relevant medical evidence contained in the Veteran's service treatment reports following his December 1967 audiometric testing are the audiometric test results in his March 1970 separation examination report.  When compared to his December 1967 audiometric test results,  the March 1970 audiometric test results appear to show an improvement in his hearing.  The Board acknowledges that VA examiners have indicated that the Veteran's audiometric test results (both upon entrance into, and separation from, service) may not have been accurate.  Nevertheless, the December 2010 VA examiner concluded that "if the separation examination was to be considered accurate," the Veteran's pre-existing hearing loss was not aggravated while in service, and his current hearing loss would be less likely than not the result of noise exposure during military service.  Hearing loss is not shown following service until 2008; this is about 38 years after separation from service.  During most of this time, the Veteran worked as a forklift and/or machine operator in a warehouse; he has also reported that he hunted recreationally without use of hearing protection.  There is no competent medical evidence of record to show that the Veteran's hearing loss was aggravated by his service.  

To the extent that the December 2010 (in an April 2011 addendum) and December 2015 VA examiners stated that etiological opinions could not be provided, both examiners essentially explained that this was due to questionable hearing examination results upon induction into, and separation from, active duty, and that without accurate audiometric data at enlistment or separation, it cannot be determined if a change in hearing occurred during service.  Therefore, the examiners provided sufficient rationales for their inability to provide etiological opinions.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

There is no medical evidence to show that hearing loss was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's bilateral hearing loss underwent an increase in disability during his active duty.  Aggravation may therefore not be conceded, and the claim must be denied.  See 38 C.F.R. § 3.306 (b) (2016).  

In reaching this decision, the Board has considered the June 2010 statement of J.S.  However, he merely noted that the Veteran has had threshold shifts since his December 1967 audiogram (as demonstrated in his April 2008 audiogram).  He makes no mention of the Veteran's March 1970 audiometric examination results, and he does not assert that the Veteran's hearing loss was aggravated by his service.  Therefore, this evidence is insufficiently probative to warrant a grant of the claim.  

With regard to tinnitus, there is no inservice evidence of complaints, treatment, or a diagnosis involving tinnitus or ringing of the ears.  The Veteran has not specifically asserted that he has had a continuity of symptomatology since his service.  See e.g., December 2015 VA DBQ.  Tinnitus is first shown in VA progress notes dated in 2009; this is many years after separation from service.  There is no competent medical evidence of a nexus between the Veteran's tinnitus and his service.  The December 2015 VA examiner concluded, "Due to questionable hearing exam results at enlistment and separation from active duty, this examiner is unable to given an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is the result of hazardous noise exposure during active duty."  Therefore, the examiner provided a sufficient rationale for the inability to provide an etiological opinion.  Jones.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman; Tirpak.  There is no medical evidence to show that tinnitus was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Finally, for both claims, to the extent that the Veteran has asserted that the claimed conditions were incurred as a result of combat, even assuming arguendo that the Veteran was shown to have participated in combat, the Court has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirement of a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh any contention to the effect that the Veteran's bilateral hearing loss was aggravated by his service, that his tinnitus was caused by his service, or that either condition is otherwise related to his military service.

With regard to the appellant's own contentions, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, with regard to the issue of aggravation of preexisting hearing loss, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue of aggravation of hearing loss is not readily amenable to mere lay diagnosis or probative comment, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  With regard to tinnitus, the Veteran has not asserted that he had an ongoing symptomatology since his service.  See e.g., December 2015 VA DBQ (showing that the Veteran stated his tinnitus "started a long time ago").  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during active duty service, and the Board has determined that bilateral hearing loss preexisted the Veteran's period of active duty, and that it was not aggravated thereby.  Tinnitus is not shown until 2009, many years after service.  There is no competent opinion of record in support of either of the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions that are related to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and as discussed infra, it appears that all pertinent treatment records have been obtained.  The Veteran has been afforded two examinations, and VA has attempted to obtain etiological opinions.    

In March 2015, the Board remanded these claims.  The Board directed that
the Veteran be contacted, and that he be requested to identify all relevant treatment prior to 2008, as well as all employers since his separation from service.  A report of contact, (VA Form 27-0820), dated in October 2016, states that the Veteran was sent a duty-to-assist letter in June 2015 however, there is no record of a response.  The Board's remand further directed that the Veteran be afforded another audiometric examination and that another etiological opinion be obtained.  In December 2015, the Veteran was afforded another examination; the examiner determined that etiological opinions could not be provided due to the nature of the audiometric test results in the service treatment records.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss, and tinnitus, is denied.


REMAND

With regard to the issue of entitlement to an initial compensable evaluation for service-connected skin condition, in March 2015, the Board granted service connection for pseudofolliculitis barbae.  The Board's March 2015 decision was effectuated by the RO in an August 2015 rating decision, which assigned a noncompensable evaluation for "a skin disorder."

In September 2015, the Veteran filed a timely notice of disagreement (NOD) as to the issue of entitlement to an initial compensable evaluation for his skin disorder.  A statement of the case has not yet been issued as to this claim.  Because a timely NOD was filed to the August 2015 rating decision, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to an initial compensable evaluation for service-connected skin disorder.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302 (b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


